DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (clams 1, 23-24, 26, 27 and 32 in the reply filed on 10/12/2021 is acknowledged.  The traversal is on the ground(s) that  claims of group II require the sweetener combination as set forth by Group II claims 25, 28-29, 30-31 and 33-39  would be the same as is required for Group I. This is not found persuasive. 
The claims of Group II especially claim 25 depend from claim 24 (which is part of Group I and which requires sweetener comprising or consisting of stevia extract, erythritol and monk fruit extract in any relative proportion),  and claim 25 use of a sweetener in an ingestible product wherein the proportion of stevia extract in the range of 0.007 to 0.14% and erythritol in the range from 2.5 to 5% by weight in and ingestible product which does not specify any amount of monk fruit extract at all. Thus, the scope of claim 25 differs from the sweetener composition of claims 1 and 24. Similarly the claims 28 and 30 differ in scope from the independent claim 1 in that claims 28 and  30 requires specific combination of stevia extract in amounts 0.007% to 0.014% by weight in combination with 5.5 to 7% sugar alcohol (claim 28) and in another ingestible product the proportion of stevia extract in amounts 0.03% to 0.05% by weight in combination with 3.5 to 5% sugar alcohol and  0.01 to 0.04% by weight of monk fruit extract which differs in scope from the sweetener composition of claim 1, which does not require all three components in the sweetener as recited in claim 1. Thus, the Groups as identified  in the  restriction requirement of 4/15/2021 as Group I, claim(s) 1, 23, 24, 26-27, 32 drawn to sweetener combination.
Group II, claim(s) 25, 28, 29, 30-31, 33-39, drawn to ingestible product comprising a sweetener and Group III claims 40, drawn to a method of using a sweetener combination; are still deemed to have divergent scope. 
Further, Groups I-III require the technical feature of sweetener combination with sugar alcohol mixed with stevia extract/ and or monk fruit extract this technical feature is not a special technical feature as it does not make a contribution over the prior art. Sweetener combination with sugar alcohol mixed with stevia 

The requirement is still deemed proper and is therefore made FINAL.
Claims of group I (claims 1, 23-24, 26-27 and 32 are examined in this office action.

Claim Objections
Claims 24 and 26 are objected to because of the following informalities:  Applicant’s recitation of alternate transitional phrases “ comprises or consisting of” in claims 24 and 26. Since, the two transitional phrases are being recited as alternatives, the claims are being interpreted as “comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 23-24 and 32 is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by IDS reference to Wang et al (US 20130344216A1), hereinafter Wang.

Claims interpretation: Applicant’s recitation of alternate transitional phrases “ comprises or consisting of” in claims 24 and 26, where the two transitional phrases are being recited as alternatives, the claims are being interpreted as “comprising”.  

Regarding claim 1, Wang teaches a natural sweetener combination comprising two or more of a stevia extract, a sugar alcohol and or a monk fruit extract  (Para 7 of Wang teaches erythritol, which is a sugar alcohol as claimed in combination with high sweetener including steviol glycoside derived/ extracted from stevia or margoside derived/ extracted from monk fruit, also see para 9-11 and 13, Embodiment 1 or Embodiment 3 and Claims 5 and 7).
Regarding claim 23, Wang teaches a natural sweetener combination of claim 1, wherein the sugar alcohol is erythritol (Wang para 7 and Embodiment 1 and 3).
Regarding claim 24, Wang teaches a natural sweetener combination of claim 1, comprising or consisting of a stevia extract, erythritol and a monk fruit extract (claim 24 is being interpreted to recite transitional phrase “comprising” being Wang para 7, 9-11, 13 and embodiments 1 and 3).
Regarding claim 32, Wang teaches a natural sweetener combination of claim 1, wherein the natural sweetener combination does not contain sugar or artificial sweeteners (Wang para 7, 9-11, 13 where erythritol is taught in combination with one or more additional sweeteners, also see claims 5 and 7 and embodiments 1 and 3 where erythritol in combination with margoside from monk fruit is taught and in Embodiment 3 Erythritol is taught combination with stevioside)



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly 

Claims 26, 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 20130344216A1), hereinafter Wang.

Regarding claims 26-27, Wang teaches a natural sweetener combination of claim 1, wherein the natural sweetener combination comprises or consists of a stevia extract and a sugar alcohol, where erythritol as the sugar alcohol, wherein the stevia extract represents from about 0.15% by weight of the combination to about 0.25% by weight of the combination and the sugar alcohol represents greater than 99% by weight of the combination (Wang Para 7 and 9 where preferred proportions of sugar alcohol to high sweetener range from 100:05 to 100:5.0 parts by weight, which overlaps the claimed range. Further, Wang teaches erythritol as the sugar alcohol. Also see Embodiment 3).
Regarding the overlapping of ranges between the invention and prior art composition it is noted that in the case where the claimed ranges "overlap or lie inside the ranges disclosed by the prior art" a prima facie case of obviousness exists (In re Wetheim, 541 F2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990)). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791